                  Case: 1:20-cv-05191 Document #: 29 Filed: 11/13/20 Page 1 of 2 PageID #:289
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                            ALIAS SUMMONS IN A CIVIL CASE
                      WAYNE FARMS LLC

                                                                  CASE NUMBER:      20-cv-05191

                                V.                                ASSIGNED JUDGE:     Feinerman
                       JOHN DOE a/k/a GRACIE
                       HENDERSON a/k/a                            DESIGNATED
                                                                  MAGISTRATE JUDGE:      Valdez
                       FRANK L ANNESE and
                       LINKEDIN CORPORATION

                    TO: (Name and address of Defendant)
                     GRACIE HENDERSON




          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                                                Ladas & Parry LLP
                                                David C. Brezina
                                                Boris Umansky
                                                224 S Michigan Ave, #1600
                                                Chicago, IL 60604


an answer to the complaint which is herewith served upon you,         21                     days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                       November 5, 2020
     (By) DEPUTY CLERK                                                                 DATE
                   Case: 1:20-cv-05191 Document #: 29 Filed: 11/13/20 Page 2 of 2 PageID #:290
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE

          Service of the Summons and complaint was made by me(1)
                                                                                        DATE
                                                                                                  November 12, 2020
NAME OF SERVER (PRINT)                                                                  TITLE
                                   David C Brezina                                              Attorney for Plaintiff

   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




          X Other (specify):              Served electronically per Order Docket 26 by electronic mail transmission to rasulselp22@mail.com
          G
                and by publication on LinkedIn, on http://www.pattmcoprlaw.com/IPLegalNotices.htm and by LAW 360




                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                                    TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.

                            November 13, 2020                         s/ David C Brezina /s
          Executed on
                                        Date                    Signature of Server
                                                                   Ladas & Parry LLP
                                                                   224 S Michigan Ave
                                                                   Suite 1600
                                                                   Chicago, IL 60604
                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
